Title: To James Madison from the Right Reverend James Madison, 26 December 1810
From: Madison, James (Reverend)
To: Madison, James


My dear Sir,
Williamsburg Decr 26h 1810
To the Multitude of Addresses, which you will, no Doubt, receive in Consequence of the Death of Judge Griffin, I feel great Reluctance in making an Addition; but, persuaded as I am that your Selection of a Successor will be guided by no other Consideration, than the relative Fitness of the different Characters, which may pass in Review before you, I take the Liberty of mentioning, that Judge Tucker would willingly accept of the office held by Mr Griffin. The Talents of Mr. Tucker, I beleive, are known to you; they, certainly, are inferior to those possessed by few, if any, in this State, especially, if we take our Comparison from the Bench. In Application to Official Duties, in the excellent Qualities of his Heart, and in the Soundness of his republican Principles, he is inferior to none. Of the present Administration he is a warm & decided Friend.
Mr. Tucker knows Nothing of this Communication; nor would I have made it, did I not think, that you only want to know who is the most fit Person to sit on the same Bench, & at the same Time, with Judge Marshall: such Mr. Tucker appears to be. With the highest Respect & Esteem I am, Dr sir Yrs truly & affy
J Madison
